Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on April 19, 2022 is acknowledged.  Claims 51, 65 and 70-71 have been amended. Claims 91-92 have been added. Claim 69 has been canceled. Claims 51, 54, 56-57, 65, 70-71 and 79-92 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on April 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
EXAMINER’S AMENDMENT
3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Jessica Curtis, assistant to attorney of record Gabriel McCool on July 14, 2022.

4.	This office action is responsive to Applicant’s response filed April 19, 2022.  All rejections of record are withdrawn in view of Applicant’s response.  Claims 51, 54, 56-57, 65, 70-71 and 79-92 are allowed.
5.	The application has been amended as follows:

In the claims:

Claim 65 (Currently Amended): The method of claim 51, wherein the signature molecule is a peptide, nucleic acid, fluorophore 

Claim 70 (Currently Amended): The method of claim -51, wherein each of the one or more tumor-penetrating peptides specifically binds to a p32 receptor, neuropilin-1 (NRP1) receptor, αvβ3 integrin receptor, αvβ5 integrin receptor, folate receptor, transferrin receptor, Her2 receptor, or epidermal growth factor receptor (EGFR).

Claim 71 (Currently Amended): The method of claim -51, wherein the one or more tumor-penetrating peptides is selected from the group consisting of: LyP-1 (CGNKRTRGC; SEQ ID NO: 1); iRGD (CRGDKGPDC; SEQ ID NO: 2); tumor-penetrating TT1; and tumor-penetrating peptide iNGR.

Claim 92 (Currently Amended): The method of claim 51, wherein the pro-diagnostic reagent reduces a urinary detection limit from 150 mm3 to 30 mm3.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
7.	Claims 51, 54, 56-57, 65, 70-71 and 79-92 are allowed.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang et al., PNAS, 2004; 101(51):17867-17872.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645          

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645